Citation Nr: 1739524	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-29 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for right hip strain. 

2. Entitlement to a rating in excess of 10 percent for left hip strain.
 
3. Entitlement to a rating in excess of 10 percent for lumbosacral strain. 

4. Entitlement to a rating in excess of 10 percent for right shoulder strain. 

5. Entitlement to a rating in excess of 10 percent for left shoulder strain. 

6. Entitlement to a rating in excess of 0 percent for allergic rhinitis. 

7. Entitlement to a compensable rating for bunion, mild, left foot. 

8. Entitlement to a compensable rating for inguinal hernia, mild, left. 

9. Entitlement to a compensable rating for adjustment disorder with anxiety.

10. Entitlement to service connection for urinary frequency.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 2006 to April 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two February 2011 rating decisions of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his October 2013 substantive appeal (VA Form 9), the Veteran requested a Board videoconference hearing.  The Veteran has a right to a hearing, but one has not yet been scheduled.  See 38 C.F.R. § 20.700(a), (e) (2016).  There is no evidence in the record that the hearing request has been withdrawn.  A remand is therefore necessary to schedule the requested hearing.


Accordingly, the case is REMANDED for the following action:

Schedule a videoconference hearing, at the Veteran's local Regional Office, before a Veterans Law Judge of the Board at the earliest opportunity.  Notify the Veteran and his representative of the date, time and location of this hearing.  If the Veteran subsequently elects not to have this hearing, or fails to report for this hearing on the date it is scheduled, also document this in the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




